Filed 5/18/22 In re M.B. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 In re M.B., et al., Persons Coming Under                            H049593
 the Juvenile Court Law.                                            (Santa Clara County
 __________________________________                                  Superior Court Nos. 19JD025621,
                                                                     19JD025622)
 SANTA CLARA COUNTY
 DEPARTMENT OF FAMILY AND
 CHIDREN’S SERVICES,

             Plaintiff and Respondent,

             v.

 L.B.,

             Defendant and Appellant.


                                                   THE COURT1
         Appellant, L.B., appeals from an order terminating his parental rights as to M.B.
and G.B. Respondent, Santa Clara County Department of Family and Children’s
Services (Department) and L.B. jointly move for a summary reversal of the order. The
parties agree that the trial court failed to ensure compliance with the Indian Child Welfare
Act (ICWA), and request that we remand the matter to the trial court for the limited
purpose of complying with ICWA. We grant the motion and reverse the order pursuant
to the stipulation of the parties.


         1
             Before Greenwood, P. J., Lie, J. and Wilson, J.
                                I. PROCEDURAL BACKGROUND
       On October 13, 2021, the juvenile court found that ICWA did not apply and
terminated L.B.’s parental rights as to both children. This timely appeal ensued.
       After L.B. filed his opening brief arguing that the Department’s ICWA inquiry
was insufficient, the parties jointly moved for summary reversal.
                                     II.    DISCUSSION
       On appeal L.B. contends that the Department failed to conduct an adequate inquiry
under ICWA. He argues that although the children were placed with the maternal
grandmother, and the Department was in contact with the paternal grandfather and a
paternal aunt, the record does not reflect that they were ever asked about Native
American ancestry. Because of this insufficient inquiry, the parties agree that the
juvenile court erred when it found that ICWA did not apply. They further agree that this
court is likely to reverse the order on appeal. To minimize delay, they jointly request that
this court reverse and remand the matter for the limited purpose of allowing the
Department to conduct a proper inquiry and send notice under ICWA as appropriate. The
parties agree that if after proper inquiry and notice, the juvenile court finds that ICWA
does not apply, the order terminating L.B.’s parental rights can be reinstated. (In re N.D.
(2020) 46 Cal.App.5th 620, 624.)
       The parties’ joint motion supports the conclusion that a summary reversal pursuant
to stipulation is appropriate under the facts of this case and the law. (See Code Civ.
Proc., § 128, subd. (a)(8).) For the reasons stated in the motion, the court finds that there
is no possibility that the interests of nonparties or the public will be adversely affected by
the reversal. Summary reversal of the judgment would place the parties in the same
position they would be in if the appeal were successfully prosecuted to completion,
would save both private and judicial resources because it would obviate the need for
further briefing by the parties and review of the record by this court, and most



                                              2
importantly would minimize delay in permanency for the children. Both public policy
and the public interest are served by these outcomes.
       This court further finds that the parties’ grounds for requesting reversal are
reasonable. The parties agree that the Department’s inquiry into tribal membership was
insufficient, but they also agree that if the matter is remanded for ICWA compliance, the
prior order terminating parental rights can be reinstated after ensuring such compliance
and making the proper findings. These grounds outweigh the erosion of public trust that
may result from the nullification of a judgment and outweigh the risk that the availability
of a stipulated reversal will reduce the incentive for pretrial settlement. Public trust in the
courts is enhanced, not eroded, when parties recognize and acknowledge errors and agree
to resolve them with limited delay. (See Union Bank of Cal. v. Braille Inst. of Am. (2001)
92 Cal.App.4th 1324.)
                                    III.    DISPOSITION
       The October 13, 2021 order terminating parental rights is reversed pursuant to the
stipulation of the parties. The matter is remanded to the trial court for the limited purpose
of ensuring compliance with ICWA. If the court determines that the inquiry and notice
requirements of ICWA have been met, and finds that the children are not Indian children,
the court shall reinstate the October 13, 2021 order terminating L.B.’s parental rights.
The remittitur shall issue forthwith.




                                              3